Title: To Alexander Hamilton from Robert Morris, 6 March 1796
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqre N York
Phila 6 March 1796
Dear Sir
I am glad to see by your line of yesterday that you had got safe home. I am at present in treaty for the Sale of some Lands of Pennsa & perhaps some of the Tracts I proposed to you may be included in the sale. If they are, others shall be Substituted & you may rely that I will not lose a day unnecessarily in preparing & transmitting the Mortgages, but instead of putting the whole into one Mortgage I think it will be best to put one parcel of contiguous Tracts into one Mortgage & another in another & so on—then if any one of those Parcels should be sold, I can pay or exchange the Security without affecting the others.
You omitted to Return the Copy of Mr Greenleafs Deed for the Washington Lotts. The Original is gone to be recorded & I have no other Copy, therefore I request you to send it to me. I am very busy but you shall soon hear again from
Yrs
RM
